DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant’s arguments, filed 11/19/2021, with respect to the rejection(s) in view of Vago US6338319 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Hasselmann US4917599.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1,2, 7, and 8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Leinemann US20060144599 in view of Hasselmann US4917599.
Regarding claim 1, Leinemann US20060144599 discloses a flame arrester, comprising: 
a cylindrical flame barrier (Flame guard 4 seen in Fig. 2, cylindrical in Fig. 6); 
a wall which separates an at-risk region from an external region (Fig. 2, housing 1), wherein the wall has a first side facing the at-risk region (Fig. 2) and a second side facing the external region (corresponding to 9, Fig. 2), and 
wherein the wall has an opening which passes through the wall from the first side to the second side, wherein the cylindrical flame barrier is inserted within the opening in said wall, wherein the wall 
wherein the cylindrical flame barrier has a cross-sectional area having a multiplicity of through-flow gaps and a height determining the length of the through-flow gaps (Seen in Fig. 6 and Fig. 2), 
wherein the cylindrical flame barrier has an underside directed toward the at risk region and a top side directed toward the external region (Fig. 2), and 
wherein the top side of the cylindrical flame barrier is configured for burning-off of gas on the top side (Fig. 2, flames 10); 
wherein the second side facing the external region distances a flame during the burning-off from the at-risk region by at least a fifth of the height of the cylindrical flame barrier (Fig. 2, flames 10 are distanced from the at risk region the entire height of the flame barrier).

Leinemann does not expressly disclose
wherein the through-flow gaps of the cylindrical flame barrier project through the wall beyond the second side of the wall with a portion that is at least a fifth of the height of the cylindrical flame barrier extending beyond the second side of the wall into the external region, 
wherein the portion extending beyond the second side of the wall into the external region distances a flame during the burning-off from the at-risk region by at least a fifth of the height of the cylindrical flame barrier.

Hasselmann US4917599 teaches a flame arrester comprising:
a cylindrical flame barrier (14, Fig. 1 and Fig. 2); a wall (12, Fig. 1) which separates an at-risk region (below the flame barrier) from an external region (above the flame barrier), 

wherein the through-flow gaps of the cylindrical flame barrier project through the wall beyond the second side of the wall with at least a fifth of the height of the cylindrical flame barrier extending beyond the second side of the wall into the external region (seen in Fig. 1, more than half of the barrier extends external of the combustion chamber).
Hasselmann teaches that a flame arrestor with at least a fifth of its height extending into the external region is known and such a modification would have a reasonable expectation of success (abstract).   
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the prior art flame arrestor such that it extends at least a fifth of its height into the external region since doing so amounts to a known arrangement of flame arrestors with the known predictable result of preventing flashback.  

Regarding claim 2, the modified Leinemann teaches the flame arrester as claimed in claim 1, wherein the cylindrical flame barrier has a lower edge flush with the underside of the cylindrical flame barrier, wherein the lower edge is directed toward the at-risk region (Leinemann, seen in Fig. 2, the flame barrier has a bottom which is flush with itself).
Regarding claim 7, the modified Leinemann teaches the flame arrester as claimed in claim 1, wherein the cylindrical flame barrier is in the form of a disk having a smaller height compared with a cross-sectional length (Leinemann, Fig. 6).
Regarding claim 8, the modified Leinemann teaches the flame arrester as claimed in claim 1, further comprising at least one additional cylindrical flame barrier, and wherein the wall has at least one .

Claims 3, 4, 5 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Leinemann US20060144599 in view of Hasselmann US4917599 in view of Staller et al. US20020092234.
Regarding claim 3, Leinemann does not expressly disclose the flame arrester as claimed in claim 1, further comprising a first fastening element which traverses the cross section of the cylindrical flame barrier and fastens the underside of the cylindrical flame barrier to the first side of the wall.
Staller et al. US20020092234 teaches a flame arrestor (112, Fig. 4) having a first fastening element which traverses the cross section of the flame arrestor (post 110) and fastens the underside of the cylindrical flame barrier to the first side of the wall, a second fastening element which rests against a top side of the flame arrestor (spacer 120), and wherein the second fastening element is connected to the first fastening element via a connection element that projects through a central opening in the flame barrier (post 110).  Staller teaches that his arrangement advantageously supplements a flame arrestor allowing it to extinguish a flame (¶9).   Staller further teaches the use of anyone of various flame arrestor constructions known in the art (¶6).
It would have been obvious to one of ordinary skill in the art at the time of invention to combine the teachings of Staller and Ishiguro in such a way as to achieve the claimed subject matter since doing so advantageously supplements a flame arrestor, is a known technique for improving similar devices in the art with known predictable results, and/or amounts to a simple substitution of known flame arrestors in the art with known predicable results. 
Regarding claim 4, the previously combined references disclose the flame arrester as claimed in claim 3, further comprising a second fastening element (Staller, spacer 120) which rests against the top side of the flame barrier (Fig. 4) and is connected to the first fastening element via a connecting element 
Regarding claim 5, the previously combined references disclose the flame arrester as claimed in claim 3 wherein either or both the first and second fastening element is a rod (Staller, post 110).

Claims 9, 10, 11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Leinemann US20060144599 in view of Hasselmann US4917599 in view of Corbin US3173411
Regarding claim 9, the modified Leinemann does not expressly disclose flame arrester as claimed in claim 1, wherein the cylindrical flame barrier is in the form of an annular cylinder, wherein the through-flow gaps extend in an annular space surrounding an internal space, and wherein the internal space is connected to the external region and is closed off from the at-risk region at a side of the internal space nearest the at-risk region.
	Corbin US3173411 teaches a flame arrestor in the form of an annular cylinder, wherein the through-flow through-passage gaps extend in an annular space surrounding an internal space, and wherein the internal space is connected to the external region and is closed off from the at-risk region (Core 28 defines an internal space. See annotated Fig. 5 and 6 below). 

    PNG
    media_image1.png
    502
    633
    media_image1.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the prior art device with a flame arrestor as taught by Corbin since doing so amounts to a simple substitution of known flame arrestors in the art with the known predictable result of preventing flashback.  
 Regarding claim 10, the combined references teach the flame arrester as claimed in claim 9, further comprising a flow duct for an inert gas is provided in the internal space (Corbin, Fig. 5 and Fig. 6, core member 28 defines an internal space which comprises a small duct.  See annotated Fig. 5 and Fig. 6 below).

    PNG
    media_image2.png
    200
    646
    media_image2.png
    Greyscale

Regarding claim 11, the combined references teach the flame arrester as claimed in claim 10, wherein the flow duct is connected to the external region by way of an end that does not open into the internal space (Corbin, Fig. 5 and Fig. 6, the device of Corbin is arranged such that the upper internal space defined by core member 28 would be connected to the external region by virtue of being on the top surface. See annotated Fig. 5 and Fig. 6 above).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Deepak Deean whose telephone number is (571)270-3347. The examiner can normally be reached M-Th 10-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571)270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/DEEPAK A DEEAN/Examiner, Art Unit 3762            

/AVINASH A SAVANI/Primary Examiner, Art Unit 3762